Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
US Patent reference(s) 1-5 and US Pub references 1-12 are general background reference(s) previously identified and cited in the preceding applications. 
Foreign reference #1 corresponds to US Pub 20110249116 which is a general reference to using a cameral for calibrating a display.
Foreign reference #2 corresponds to US Pub 20150350493 cited below.
Foreign reference #3 corresponds to US Pub 20150350493 cited below.
Foreign reference #4 corresponds to a previously cited reference in preceding applications.
NPL #1 is a Chinese Office Action dated 1/22/2019.
NPL #2 is a USPTO Office Action dated 6/27/2019 in application 15/967756.

Drawings
Drawings dated 10/6/2021 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the second patch includes a patch in a same color as a color of the first patch.”  This limitation is indefinite and unclear.  The second patch is the patch.  Since it is the patch, how would it necessarily include another patch?  For purposes of examination, the Examiner interprets that there must be more than one in a second patch group.  
Independent claims 3, 5 and 6 are rejected similarly to claim 1 above.  
Dependent claims 2 and 4 are rejected for failing to remedy the deficiency of claims 1 and 3 from which they depend.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakatani (US Pub 20150350493) in view of Omagari et al., (US Pub 20110149316).
Regarding claim 1: Sakatani discloses an image forming system [Abstract] comprising: 
an image forming apparatus including an image former configured to form a patch on a sheet [image forming section 10 is for electrophotographic image formation and forms an image on a sheet P, p0045, p0079 & p0155]; and 
an image reading apparatus that is connected to the image forming apparatus [colorimeter 30 and the line sensor 40 read color patches formed on the sheet P, p0051-0053 & p0158], wherein the image reading apparatus includes: 
a first reader configured to read a first patch [colorimeter 30 as a first image reading device ... colorimeter 30 reads out color patches included in the region corresponding to the position in the main scanning direction of the colorimeter 30 among the color patches included in the test chart 70 ... CPU 11 controls the driving section 130 so that the colorimeter 30 reads out a different region in the main scanning direction every time the same sheet (test chart 70) passes the reading position of the colorimeter 30, p0051-0053, p0162 & p0165]; and 
a second reader configured to read a second patch [a line sensor 40 as a second image reading device ... line sensor 40 reads out all the color patches included in the test chart 70 similarly to the first embodiment, p0051-0053 & p0163], 
wherein the second patch includes a patch in a same color as a color of the first patch [test chart 70 includes a color patch group 71 which is read by both the colorimeter 30 and the line sensor 40, and color patch groups 72 which are read out only by the line sensor ... CPU 11 controls the driving section 130 so that the colorimeter 30 reads out a different region in the main scanning direction every time the same sheet (test chart 70) passes the reading position of the colorimeter 30, p0077 & p0165], wherein a size of the first patch is larger than a size of the second patch [the Examiner notes that this limitation does not receive patentable weight because, the claim is directed to a system, and while the system requires the readers to be able to read different sized patches, i.e. one larger than the other, the claim’s scope does not require the particular combination of patches or the simultaneous presence of both patches], and 
wherein the image forming system is configured to correct a color value obtained by reading the second patch with the second reader, based on a color value obtained by reading the first patch with the first reader [he CPU 11 converts the RGB values of all the color patches read out by the line sensor 40 into values equivalent to color values on the basis of the correspondence table for converting the RGB values to the color values (step S9). Thus, the correspondence relation between the RGB values and the color values for all the color patches (scanner profile of line sensor 40) is obtained ... CPU 11 calculates the color profile of image forming apparatus 100 on the basis of the CMYK values corresponding to the respective color patches and the estimated color values corresponding to the respective color patches obtained in step S9 (step S10). The CPU 11 stores the calculated color profile in the storage section 13 [i.e. corrected color value] and updates ... it is possible to improve estimation calculation accuracy when estimating reading information (color values) of colorimeter 30 from the reading information (RGB values) of the line sensor 40, p0089-0090 & p0179].
Sakatani discloses where the first reader and the second reader both read patches of the same colors as well as patches of the same size [as shown in at least Figures 3, 5, 13 & 14].  Sakatani does not appear to disclose where at least one of the readers could possibly read patches of another size.
Omagari discloses in a related system from the same field of endeavor [Abstract] where it is well-known for measuring device [As a measuring device, a colorimetric device that uses spectral reflectance factors may be used, p0027] to be configured to read more than one size of patch image [the spectral reflectance factor is measured for each patch by a colorimetric device ... For the colorimetric device, it is advisable to use the same colorimetric device as that embedded in the printer.  After the spectral reflectance factor is measured, the patch length is determined by using the measured spectral reflectance factor ... FIG. 11 shows an example of a patch chart having two patch lengths, p0055 & p0059]. 
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Sakatani to support the utilization of a patch reader configured to read a patch image of different sizes as disclosed by Omagari because it allows for the reader to be dynamically flexible to the user’s needs during measurement operations as disclosed by Omagari in at least paragraph 0059.

Regarding claim 2: Sakatani in view of Omagari discloses the image forming system according to claim 1, wherein the first reader and the second reader are disposed on a conveyance path of the sheet on which the image former is configured to form the patch [as shown in at least Figures 3 & 13].

Regarding claim 3: Sakatani discloses an image processing method comprising: 
forming a first patch and a second patch on a sheet with an image former of an image forming apparatus [image forming section 10 is for electrophotographic image formation and forms an image on a sheet P, p0045, p0079 & p0155], 
wherein the second patch includes a patch in a same color as a color of the first patch [as reflected in Figures 3 & 13 – the Examiner notes that while the description of the chart does not explicitly state where there is a common patch having the same color, the Examiner notes that the different colors represented in Figure 3 are done so by the various patterns.  Using an X,Y coordinate system representing each patch with the top left being (0,0) and the bottom right being (7,11), the patch at (2,5) in the second reader area is also represented at (4,11) of the first reader area; the patch at (4,7) in the second reader area is also represented at (7,7) of the first reader area.  There are additional similar representations.  Therefore, Figures 3 & 13 are found to sufficiently demonstrate this limitation], and wherein a size of the first patch is larger than a size of the second patch; 
reading the first patch with a first reader of an image reading apparatus that is connected to the image forming apparatus [colorimeter 30 as a first image reading device ... colorimeter 30 reads out color patches included in the region corresponding to the position in the main scanning direction of the colorimeter 30 among the color patches included in the test chart 70 ... CPU 11 controls the driving section 130 so that the colorimeter 30 reads out a different region in the main scanning direction every time the same sheet (test chart 70) passes the reading position of the colorimeter 30, p0051-0053, p0162 & p0165]; 
reading the second patch with a second reader of the image reading apparatus [a line sensor 40 as a second image reading device ... line sensor 40 reads out all the color patches included in the test chart 70 similarly to the first embodiment, p0051-0053 & p0163]; 
and correcting a color value obtained by reading the second patch with the second reader, based on a color value obtained by reading the first patch with the first reader [the CPU 11 converts the RGB values of all the color patches read out by the line sensor 40 into values equivalent to color values on the basis of the correspondence table for converting the RGB values to the color values (step S9). Thus, the correspondence relation between the RGB values and the color values for all the color patches (scanner profile of line sensor 40) is obtained ... CPU 11 calculates the color profile of image forming apparatus 100 on the basis of the CMYK values corresponding to the respective color patches and the estimated color values corresponding to the respective color patches obtained in step S9 (step S10). The CPU 11 stores the calculated color profile in the storage section 13 [i.e. corrected color value] and updates ... it is possible to improve estimation calculation accuracy when estimating reading information (color values) of colorimeter 30 from the reading information (RGB values) of the line sensor 40, p0089-0090 & p0179].
Sakatani does not appear to disclose wherein a size of the first patch is larger than a size of the second patch.
Omagari discloses in a related system from the same field of endeavor [Abstract] to configure a patch chart wherein a size of the first patch is larger than a size of the second patch [FIG. 11 shows an example of a patch chart having two patch lengths. In this case, a patch 1100 is a first optical-density patch having a standard patch length. Meanwhile, a patch 1101 is a second optical-density patch having an optical density higher than that of the first optical-density patch and a patch length larger than the standard patch length, p0055 & p0059]. 
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Sakatani to support the utilization of a patch chart of different sizes as disclosed by Omagari because a patch chart in such a form, an advantage is obtained in that the patch location control during measurement can be performed more easily as disclosed by Omagari in at least paragraph 0059.

Regarding claim 4: Sakatani in view of Omagari discloses the image processing method according to claim 3, wherein reading the first patch with the first reader and reading the second patch with the second reader are performed on a conveyance path of the sheet on which the image former forms the patch [as shown in at least Figures 3 & 13].

Regarding claim 5: the apparatus of claim 5 has been performed or executed by the system of claim 1 and is therefore likewise rejected.

Regarding claim 6: Sakatani discloses an image processing method comprising: 
reading a first patch on a sheet with a first reader of an image reading apparatus that is connected to the image forming apparatus [colorimeter 30 as a first image reading device ... colorimeter 30 reads out color patches included in the region corresponding to the position in the main scanning direction of the colorimeter 30 among the color patches included in the test chart 70 ... CPU 11 controls the driving section 130 so that the colorimeter 30 reads out a different region in the main scanning direction every time the same sheet (test chart 70) passes the reading position of the colorimeter 30, p0051-0053, p0162 & p0165], the first patch having been formed on the sheet with an image former of the image forming apparatus [image forming section 10 is for electrophotographic image formation and forms an image on a sheet P, p0045, p0079 & p0155]; 
reading a second patch on the sheet with a second reader of the image reading apparatus [a line sensor 40 as a second image reading device ... line sensor 40 reads out all the color patches included in the test chart 70 similarly to the first embodiment, p0051-0053 & p0163], the second patch having been formed on the sheet with the image former [image forming section 10 is for electrophotographic image formation and forms an image on a sheet P, p0045, p0079 & p0155], wherein the second patch includes a patch in a same color as a color of the first patch [as reflected in Figures 3 & 13 – the Examiner notes that while the description of the chart does not explicitly state where there is a common patch having the same color, the Examiner notes that the different colors represented in Figure 3 are done so by the various patterns.  Using an X,Y coordinate system representing each patch with the top left being (0,0) and the bottom right being (7,11), the patch at (2,5) in the second reader area is also represented at (4,11) of the first reader area; the patch at (4,7) in the second reader area is also represented at (7,7) of the first reader area.  There are additional similar representations.  Therefore, Figures 3 & 13 are found to sufficiently demonstrate this limitation], and wherein a size of the first patch is larger than a size of the second patch; and 
correcting a color value obtained by reading the second patch with the second reader, based on a color value obtained by reading the first patch with the first reader [the CPU 11 converts the RGB values of all the color patches read out by the line sensor 40 into values equivalent to color values on the basis of the correspondence table for converting the RGB values to the color values (step S9). Thus, the correspondence relation between the RGB values and the color values for all the color patches (scanner profile of line sensor 40) is obtained ... CPU 11 calculates the color profile of image forming apparatus 100 on the basis of the CMYK values corresponding to the respective color patches and the estimated color values corresponding to the respective color patches obtained in step S9 (step S10). The CPU 11 stores the calculated color profile in the storage section 13 [i.e. corrected color value] and updates ... it is possible to improve estimation calculation accuracy when estimating reading information (color values) of colorimeter 30 from the reading information (RGB values) of the line sensor 40, p0089-0090 & p0179].
Sakatani does not appear to disclose wherein a size of the first patch is larger than a size of the second patch.
Omagari discloses in a related system from the same field of endeavor [Abstract] to configure a patch chart wherein a size of the first patch is larger than a size of the second patch [FIG. 11 shows an example of a patch chart having two patch lengths. In this case, a patch 1100 is a first optical-density patch having a standard patch length. Meanwhile, a patch 1101 is a second optical-density patch having an optical density higher than that of the first optical-density patch and a patch length larger than the standard patch length, p0055 & p0059]. 
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Sakatani to support the utilization of a patch chart of different sizes as disclosed by Omagari because a patch chart in such a form, an advantage is obtained in that the patch location control during measurement can be performed more easily as disclosed by Omagari in at least paragraph 0059.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morgana et al., US Patent 7583409, discloses a patch chart with patches of different sizes that further includes coded information to improve calibration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672